DETAILED ACTION
Claim(s) 1-15 have been examine and are pending.

Notice of Pre-AIA  or AIA  Status
/The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 9, 13, 14, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20180041321 A1) in view of Kim (USPGPub No. 2019/0173546) in view of Park (USPGPub No.2019/0379431 )

In regards to claim 1, Guo discloses a reference signal receiving method, comprising: receiving a reference signal from a base station, wherein the reference signal comprises a phase noise reference signal (See [Abstract] where a UE receives from a BS,  DCI including information of a phase noise RS. This same feature can be seen in [Par. 47 - 49], [Par. 55 – Par. 59], [Par. 67], [Par. 69-72], [Par. 76 – Par. 90] which also discloses transmitting/receiving the phase noise RS in DCI); and a quantity of subcarriers to which the phase noise reference signal is mapped in different scheduled bandwidth ranges includes one or more constants (See [Fig. 7B and 7C] where a quantity of subcarriers, note the subcarriers on the frequency axis, to which the phase noise reference signal is mapped in different bandwidth ranges, note that Fig. 7B and 7C occupy different ranges of the frequency allocation, includes one or more constants, the same number of subcarrier is occupied in either case. Note where the bandwidth is a scheduled scheduled bandwidth 701” ), or a quantity of subcarriers to which the phase noise reference signal is mapped in different system bandwidth ranges includes one or more constants.
Guo differs from claim 1, in that Guo is silent on receiving at a terminal, a first reference signal and a second reference signal from a base station, wherein the first reference signal is used for channel estimation, wherein the second reference signal is used for estimating at least one of a phase noise, phase deflection, or a frequency offset and receiving, at the terminal, a signaling from the base station, wherein the signaling indicates that the first reference signal and second reference signal belong to a same reference signal type. Despite these differences similar features have been seen in other prior art involving use of reference signals. Kim discloses in [Par. 116] receiving by a terminal a first reference signal used for channel estimation, DM-RS, and a second reference signal, PTRS, that is used for estimating at least one of a phase noise, phase deflection, or a frequency offset. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify reference signal feature of Guo to arrive at a feature for receiving at a terminal, a first reference signal and a second reference signal from a base station, wherein the first reference signal is used for channel estimation, wherein the second reference signal is used for estimating at least one of a phase noise, phase deflection, or a frequency offset, as similarly seen in Kim in order to provide a benefit channel estimation and phase estimation.
Guo in view of Kim further differ from claim 1, in that the combined teachings are silent on receiving, at the terminal, a signaling from the base station, wherein the signaling indicates that the first reference signal and second reference signal belong to a same reference signal type. Despite these differences, similar features have been seen in other prior art-involving communication of multiple reference signals. Park discloses receiving at a terminal, signaling that indicates that the first reference signal and second reference signal belong to a same reference signal type, quasi-located may be configured/indicated that only QCL between DMRS and specific CSI-RS resource(s) is applied…In this case, DMRS may be QCLed with specific BRS, BRRS and/or PCRS, and direct QCL signaling indicating such QCL configuration may be supported in a UE. At this time, the direct QCL signaling may be indicated to a UE even for specific CSI-RS resource(s), PSS and/or SSS together/additionally as well as the RS.).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the reference signal feature of Guo in view of Kim to arrive at a feature for receiving, at the terminal, a signaling from the base station, wherein the signaling indicates that the first reference signal and second reference signal belong to a same reference signal type, as similarly seen in Park in order to take advantage of benefits of quasi-location. 

In regards to claim(s) 5 and 9, Guo discloses a terminal, comprising: a receiving unit configured to receive a reference signal from a base station, wherein the reference signal comprises a phase noise reference signal (See [Abstract] where a UE receives from a BS,  DCI including information of a phase noise RS. This same feature can be seen in [Par. 47 - 49], [Par. 55 – Par. 59], [Par. 67], [Par. 69-72], [Par. 76 – Par. 90] which also discloses transmitting/receiving the phase noise RS in DCI), and a quantity of subcarriers to which the phase noise reference signal is mapped in different scheduled bandwidth ranges includes one or more constants (See [Fig. 7B and 7C] where a quantity of subcarriers, note the subcarriers on the frequency axis, to which the phase noise reference signal is mapped in different bandwidth ranges, note that Fig. 7B and 7C occupy different ranges of the frequency allocation, includes one or more constants, the same number of subcarrier is occupied in either case. Note where the bandwidth is a scheduled bandwidth according to [Par. 109] “scheduled bandwidth 701” ), or a quantity of subcarriers to which the phase noise reference signal is mapped in different system bandwidth ranges includes one or more constants; and  processing unit configured to use the phase noise reference signal to estimate at least one of phase noise, phase deflection, or a frequency offset ([Par. 128]The density configuration of reference signal component for phase noise estimation can be signaled explicitly through a few bits in DCI scheduling a PDSCH/PUSCH or in an RRC signaling configuring a PDSCH/PUSCH transmission.).
Guo differs from claim 5, in that Guo is silent on receiving at a terminal, a first reference signal and a second reference signal from a base station, wherein the first reference signal is used for channel estimation, wherein the second reference signal is used for estimating at least one of a phase noise, phase deflection, or a frequency offset and receiving, at the terminal, a signaling from the base station, wherein the signaling indicates that the first reference signal and second reference signal belong to a same reference signal type, using the phase noise reference signal in the second reference signal. Despite these differences, similar features have been seen in other prior art involving use of reference signals. Kim discloses in [Par. 116] receiving by a terminal a first reference signal used for channel estimation, DM-RS, and a second reference signal, PTRS, that is used for estimating at least one of a phase noise, phase deflection, or a frequency offset. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify reference signal feature of Guo to arrive at a feature for receiving at a terminal, a first reference signal and a second reference signal from a base station, wherein the first reference signal is used for channel estimation, wherein the second reference signal is used for estimating at least one of a phase noise, phase deflection, or a frequency offset, and using the phase noise reference in the second reference signal as similarly seen in Kim in order to provide a benefit channel estimation and phase estimation
Guo in view of Kim further differ from claim 5, in that the combined teachings are silent on receiving, at the terminal, a signaling from the base station, wherein the signaling indicates that the first reference signal and second reference signal belong to a same reference signal type. Despite these differences, similar features have been seen in other prior art-involving communication of quasi-located ([0294] …may be configured/indicated that only QCL between DMRS and specific CSI-RS resource(s) is applied…In this case, DMRS may be QCLed with specific BRS, BRRS and/or PCRS, and direct QCL signaling indicating such QCL configuration may be supported in a UE. At this time, the direct QCL signaling may be indicated to a UE even for specific CSI-RS resource(s), PSS and/or SSS together/additionally as well as the RS.).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the reference signal feature of Guo in view of Kim to arrive at a feature for receiving, at the terminal, a signaling from the base station, wherein the signaling indicates that the first reference signal and second reference signal belong to a same reference signal type, as similarly seen in Park in order to take advantage of benefits of quasi-location. 

In regards to claim(s) 13, 14, and 15. Guo is silent on the method according to claim 1, wherein the first reference signal and the second reference signal both belong to one of the following reference signal types: reference signal precoding, a channel response, and a downlink transmit beam. 
Despite these differences similar features have been seen in other prior art involving communication of reference signals. Park discloses receiving at a terminal, signaling that indicates that the first reference signal and second reference signal belong to a same reference signal type, quasi-located ([0294] …may be configured/indicated that only QCL between DMRS and specific CSI-RS resource(s) is applied…In this case, DMRS may be QCLed with specific BRS, BRRS and/or PCRS, and direct QCL signaling indicating such QCL configuration may be supported in a UE. At this time, the direct QCL signaling may be indicated to a UE even for specific CSI-RS resource(s), PSS and/or SSS together/additionally as well as the RS.). Park for example further discloses where the first reference reference signal precoding, a channel response, and a downlink transmit beam  ([Par. 306]That is, GCL means the QCL relationship in which not only a large-scale parameter may be inferred between QCLed antenna ports, but also the more parameters (e.g., small-scale parameter, etc.) may be inferred. As a generalization, a UE may interpret that `GCLed (or having GCL relationship) ports are treated as the same port, and available to be specific time bundling and/or frequency bundling is available`. That is, in other words, an assumption of the same precoding is available to a UE by treating the ports in the GCL relationship as the same port, actually.). 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the reference signal feature of Guo in view of Kim to arrive at a feature for receiving, at the terminal, a signaling from the base station, wherein the signaling indicates that the first reference signal and second reference signal belong to a same reference signal type, as similarly seen in Park in order to take advantage of benefits of quasi-location. 


Claim(s) 2, 6, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20180041321 A1) in view of Kim (USPGPub No. 2019/0173546) in view of Park (USPGPub No.2019/0379431) in view of Dai (US 20110228729 A1).

In regards to claim(s) 2, 6, and 10, Guo discloses the method according to claim 1, wherein the phase noise reference signal comprises M blocks, each block of the phase noise reference signal is mapped to N the frequency domain, M is an integer greater than or equal to 2, N is an integer greater than or equal to 1, and K is an integer greater than or equal to 0 (Refer to [Fig. 6] which illustrates a resource mapping. The vertical axis is a frequency axis and the horizontal axis, a time axis. Each individual block/square in the figure represents a single resource block (RB). Each resource block is composed of a number, NscRB, of subcarriers (See [Par. 102]) and composed of a number,  “Y”, of symbols along the time axis. The symbols are described with respect to OFDM/OFDMA systems are thus are regarded as being OFDM symbols ([Par. 14] [0014] “Although exemplary descriptions and embodiments to follow assume orthogonal frequency division multiplexing (OFDM) or orthogonal frequency division multiple access (OFDMA)…”). The shaded squares represent resource blocks that are mapped to the phase noise reference signal. Thus the phase noise reference signal as illustrated in [Fig. 6] is seen as comprising, M = 24, blocks, the shaded squares being the M blocks. Each of the M blocks of the phase noise reference signal is seen as comprising, N subcarriers, NscRB subcarriers, in the frequency domain, and a number of OFDM symbols, 8, in the time domain at a spacing of “1” symbol, each empty/white resource block between the black resource blocks on the time/horizontal axis. The distance between two adjacent blocks of the phase noise reference signal is at least one subcarrier in the frequency domain (i.e. on the vertical/frequency axis)).
Guo differs from claim 2, in that Guo is silent on wherein the subcarriers are continuous, however similar features have been seen in other prior art involving wireless resource allocation. Dai for example discloses a resource allocation for a LTE system, where a resource block comprises a number of continuous subcarriers (See where in [Par. 11] where, each resource block contains continuous 12 subcarriers, therefore the 5M bandwidth contains a total of 25 resource blocks). 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify resource allocation feature of Guo, such that the subcarriers of the block/resource block .


Claim(s) 3-4, 7-8, and 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20180041321 A1) in view of Kim (USPGPub No. 2019/0173546) in view of Park (USPGPub No.2019/0379431) in view of Dai (US 20110228729 A1) in view of Pajukoski (US 20120099544 A1).

In regards to claim(s) 3, 7, and 11, Guo is silent on the method according to claim 2, wherein a precoding granularity of the phase noise reference signal includes at least one block of the phase noise reference signal. Despite these differences similar features have been seen in other prior art involving reference signals. Pajukoski for example discloses a feature where a precoding granularity of a reference signal includes at least one block, a PRB.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the reference signal feature of Guo, such that the UE receives the precoding granularity from the base station as similarly seen in Pajukoski in order to provide a benefit of taking advantage of benefits yielded by use of precoding.


In regards to claim 4, 8, and 12, Guo discloses the method according to claim 3, further comprising: receiving the precoding granularity from the base station.  Despite these differences similar features have been seen in other prior art involving wireless communications. Pajukoski for example discloses a feature where a base station signals a precoding granularity to be received by a UE ([130] “For example, the eNB 12 may indicate to the UE 10 what type of scheduling /precoding 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the reference signal feature of Guo, such that the UE receives the precoding granularity from the base station as similarly seen in Pajukoski in order to provide a benefit of taking advantage of benefits yielded by use of precoding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476